         Case 1:20-cv-02076-CCC Document 6 Filed 07/23/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

YELENA KOVALCHUK,                            :   CIVIL ACTION NO. 1:20-CV-2076
                                             :
                    Plaintiff                :   (Judge Conner)
                                             :
             v.                              :
                                             :
PENNDOT, et al.,                             :
                                             :
                    Defendants               :

                                        ORDER

      AND NOW, this 23rd day of July, 2021, upon consideration of the report

(Doc. 5) issued by Chief Magistrate Judge Karoline Mehalchick, recommending that

the court dismiss plaintiff’s complaint for failure to effect service within the time

limits of Federal Rule of Civil Procedure 4, wherein Judge Mehalchick observes

that a show-cause order issued on March 15, 2021, directing plaintiff to show cause

within 10 days why service had not been made as required, and that plaintiff failed

to respond to that order, (see id. at 1), and the court noting that plaintiff has not

objected to the report, see FED. R. CIV. P. 72(b)(2), and further noting that failure of

a party to timely object to a magistrate judge’s conclusions “may result in forfeiture

of de novo review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d

Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that,

as a matter of good practice, a district court should afford “reasoned consideration”

to the uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d

93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself

that there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory
           Case 1:20-cv-02076-CCC Document 6 Filed 07/23/21 Page 2 of 2




committee notes, and, following an independent review of the record, the court

being in agreement with Judge Mehalchick’s recommendation, and concluding that

there is no clear error on the face of the record, it is hereby ORDERED that:

      1.      Chief Magistrate Judge Mehalchick’s report (Doc. 5) is ADOPTED.

      2.      Plaintiff’s complaint (Doc. 1) is DISMISSED pursuant to Federal Rule
              of Civil Procedure 4(m).

      3.      The Clerk of Court is directed to CLOSE this case.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
